MacIntyre, J.
This action was brought by one hundred or more plaintiffs. It was denominated by them a “money rule” against J. W. Simmons as clerk of the superior court of Fulton County^ praying that the court issue a rule nisi requiring the defendant to show cause why he should not be required to pay over to the plaintiffs certain amounts alleged to be due. The claim of each plaintiff arose out of a separate and distinct transaction, although each claim presents a similar set of facts, and the right of each plaintiff to recover depends on the same questions of law. It appears from the petition that the plaintiffs, on various dates, were defendants in separate and distinct suits brought by different plaintiffs in Fulton superior court. Each suit was dismissed, and in each case the defendant (plaintiff in the instant case) paid to the clerk a certain amount of money as fee for the recording of the pleadings in that particular suit. At the time each suit was dismissed and the recording fee paid to the clerk, he had not recorded any of the pleadings. The position of the present plaintiffs is that our statute of 1881 (Ga. Laws 1880-81, p. 93; Code, § 24-2715), in reference to the recording of pleadings in a suit, provides that recording shall not be made in cases that have been “ dismissed and settled before said record is made,” and therefore that each plaintiff had paid to the defendant money for services not required by law and for which he was not entitled to collect, and that he should be required to pay over to each plaintiff the amount paid to him. The defendant filed general and special demurrers to the petition. The judge sustained the general demurrer and many of the special demurrers, and dismissed the action. Held, that such payments made to the clerk by the plaintiffs were voluntary; and under the Code, § 20-1007, they can not be recovered by the plaintiffs in this action. See Atlanta Coach Co. v. Simmons, 184 Ga. 7 (190 S. E. 610). The court did not err in sustaining the demurrer and dismissing the action. It is unnecessary to decide any other question presented.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.